Ladd, J.
The ruling" on the demurrer, in so far as it questioned the constitutionality of section. 1374 of the Code, or held such section not to be retroactive, is conceded to have been contrary to the subsequent decisions of this court. Galusha v. Wendt, 114 Iowa, 597; Lambe v. McCormick, 116 Iowa, 169; Bersheim v. Arnd, 117 Iowa, 83; Bell v. Stevens, 116 Iowa, 451.
i pleadingsmísTspedfy deíeds. But appellee insists that the demurrer was properly sustained on other grounds, to wit: (1) The petition omitted to allege as a fact that defendants failed to list their property, and it is not identified; (2) or that it was located within the taxing district 0£ inC01-p0rated town of Rolfe; (3) or that it belonged to defendants jointly. The only statement in the demurrer which could be construed to include the first and last points is that the counts do not allege facts constituting a cause of action. As the action is at law, the defects in the petition must be specifically pointed out, *575and a general statement like the above will be disregarded. Railroad Co. v. Birdsall, 30 Iowa, 255; Childs v. Limback,30 Iowa, 398; Davidson v. Bigg's, 61 Iowa, 309.
£. same; sufapetition. The second ground, only, requires attention. The petition alleges that defendants resided in the ¿’town of itolfe, knew the property should have been listed with the assessor of said town, and neglected to do so. Under section 1313 of the Code, property such ■as that mentioned is to be listed and assessed where the owners live, except under'circumstances which do not appear in the petition. It follows that the grounds suggested as supporting the court’s ruling are untenable. — -Eeversed.